Dismissed and Memorandum Opinion filed February 20, 2014.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-13-01117-CR

                      MARTIN VALENZUELA, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 338th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1368441

               MEMORANDUM                         OPINION
      Appellant entered a guilty plea to indecency with a child. In accordance with
the terms of a plea bargain agreement with the State, on December 18, 2012, the
trial court deferred a finding of guilt, placed appellant on community supervision
for six years, and assessed a $400 fine. The State subsequently moved to adjudicate
appellant’s guilt. Appellant stipulated to the evidence and entered a plea of true to
the State’s allegations. Appellant also signed a written waiver of his right to
appeal. After finding the allegations in the State’s motion to adjudicate true, the
trial court adjudicated appellant’s guilt. On November 21, 2013, the trial court
sentenced appellant to confinement for four years in the Institutional Division of
the Texas Department of Criminal Justice and assessed a fine of $400. Appellant
filed a pro se notice of appeal.

      The trial court entered a certification of the defendant’s right to appeal in
which the court certified that the defendant waived the right of appeal. See Tex. R.
App. P. 25.2(a)(2). The trial court’s certification is included in the record on
appeal. See Tex. R. App. P. 25.2(d). The record supports the trial court’s
certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).

      Accordingly, we dismiss the appeal.


                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices Jamison and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2